



REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ________ ____, 2007, among GeoResources, Inc., a Colorado corporation
(“Geo”) and the investors signatory hereto (each such investor is a “Holder” and
any or all such investors are, collectively, the “Holders”).

WHEREAS, Geo entered into this Agreement in connection with, and as a condition
to the Closing, under Section 6.2(f) of the Agreement and Plan of Merger, dated
September 14, 2006 (the “Merger Agreement”), among Geo, Southern Bay Energy
Acquisition, LLC, a Texas limited liability company, Chandler Energy
Acquisition, LLC, a Colorado limited liability company, Southern Bay Oil & Gas,
L.P., a Texas limited partnership, Chandler Energy, LLC, a Colorado limited
liability company and PICA Energy, LLC, a Colorado limited liability company;
and




WHEREAS, this Agreement is also entered into in connection with that certain
Subscription Agreement (the “Subscription Agreement”), between Geo and the
Holder, under which the undersigned Holder has irrevocably subscribed for shares
of Common Stock (the “Common Stock”) of Geo;




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Geo and the parties hereto agree as
follows:

1.

Definitions.  In addition to the terms defined elsewhere in this Agreement, (a)
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Merger Agreement, and (b) the following terms have the
meanings indicated:

“Filing Date” means, with respect to the initial Registration Statement required
to be filed pursuant to Section 6.2(f) of the Merger Agreement, 30 days after
the Closing.

“Prospectus” means the prospectus to be included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act of
1933 (the “Securities Act”)), as such Prospectus may be amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by the Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all materials incorporated by reference or deemed to be
incorporated by reference into such Prospectus.

“Registrable Securities” means any Common Stock issued or issuable pursuant to
the Merger Agreement, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.

“Registration Statement” means any registration statement of Geo which covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including (in each case) the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference into such registration statement.

“Required Effectiveness Date” means, with respect to the Registration Statement
required to be filed hereunder, 90 days after the Closing (or, if the Commission
conducts a review of the Registration Statement, 120 days after the Closing).

“Rule 415,” “Rule 424” and “Rule 461” means Rule 415, Rule 424 and Rule 461,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

2.

Shelf and Piggyback Registration Rights

(a)  As promptly as possible, and in any event on or prior to the Filing Date,
Geo shall prepare and file with the Commission a “Shelf” Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415.  The Registration Statement shall be on
Form S-3 (except if Geo is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith as the Holders may consent) and
shall contain (except if otherwise directed by the Holders) the “Plan of
Distribution” attached hereto as Annex A.  Geo shall use its best efforts to
cause the Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event prior to
the Required Effectiveness Date, and shall use its best efforts to keep such
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the second anniversary after the Effective Time and (ii) when all
Registrable Securities covered by such Registration Statement have been sold
(the “Effectiveness Period”).  Geo shall notify each Holder in writing promptly
(and in any event within two Business Days) after receiving notification from
the Commission that a Registration Statement has been declared effective.  

(b)  The initial Registration Statement to be filed hereunder shall cover the
sale by the Holders of the Registrable Securities.

(c)  Notwithstanding the foregoing, Geo may postpone the filing of a
registration statement (for a period not exceeding 90 days) if its Board of
Directors in good faith determines that the filing or the distribution of the
Registrable Securities will adversely interfere with a public offering by Geo or
with a financing, acquisition, corporate reorganization or similar corporate
transaction.

(d)  If at any time after the Filing Date and before the filing of the
above-referenced initial Registration Statement, there is not an effective
Registration Statement covering all of the Registrable Securities and Geo shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then Geo shall,
within 20 days before filing such Registration Statement, send to each Holder
written notice of such determination and, if within fifteen days after receipt
of such notice, any such Holder shall so request in writing, Geo shall include
in such registration statement all or any part of such Registrable Securities as
such holder requests to be registered.  If the registration referred to in this
subsection (d) involves an underwriting, Geo shall use its reasonable efforts to
cause the managing underwriter of the proposed underwritten offering to permit
the Holders of the Registrable Securities to register their securities in such
public offering on the same terms and conditions as are applicable to the
securities of Geo included therein.

3.

Registration Procedures.  In connection with Geo’s registration obligations
hereunder, Geo shall:

(a)  Not less than three Business Days prior to the filing of each Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), Geo shall (i) furnish to the Holders copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, and (ii) cause its officers and directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act.  Geo shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of two thirds (66 2/3 %) of the Registrable
Securities shall reasonably object.

(b)  Prepare and file with the Commission (i) such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible, and in any event within 20 Business Days, to
any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

(c)  Notify the Holders of Registrable Securities to be sold as promptly as
reasonably possible, and (if requested by any such Person) confirm such notice
in writing no later than five Business Days thereafter, of any of the following
events: (i) the Commission notifies Geo whether there will be a “review” of any
Registration Statement; (ii) the Commission comments in writing on any
Registration Statement (in which case Geo shall deliver to each Holder a copy of
such comments and of all written responses thereto); (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the
Commission or any other Federal or state governmental authority requests any
amendment or supplement to a Registration Statement or Prospectus or requests
additional information related thereto; (v) the Commission issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) Geo receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any statement made in any
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(d)  Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(e)  Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

(f)  Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  Geo
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(g) (i) In the time and manner required by with respect to any market on which
the Common Stock is or will be traded (the “Trading Market”), if at all, prepare
and file with such Trading Market an additional shares listing application
covering all of the Registrable Securities; (ii) take all steps necessary to
cause such Registrable Securities to be listed on each Trading Market as soon as
reasonably practicable thereafter; (iii) to the extent available to Geo, provide
to the Holders evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.

(h)  Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement.

(i)  Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Merger Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

(j)  Upon the occurrence of any event described in Section 3(c)(v), 3(c)(vi) or
3(c)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(k)  Cooperate with any due diligence investigation undertaken by the Holders in
connection with the sale of Registrable Securities, including without limitation
by making available any documents and information; provided that Geo will not
deliver or make available to any Holder material, nonpublic information unless
such Holder has entered into an appropriate confidentiality agreement with
respect to such information.  The refusal by Geo to deliver any material,
nonpublic information prior to the execution by such Holder of an appropriate
confidentiality agreement shall not be deemed to be a breach of this Section
3(l).

(l)  If Holders of a majority of the Registrable Securities being offered
pursuant to a Registration Statement select underwriters for the offering, Geo
shall enter into and perform its obligations under an underwriting agreement, in
usual and customary form, including, without limitation, by providing customary
legal opinions, comfort letters and indemnification and contribution
obligations.

(m)  Comply with all applicable rules and regulations of the Commission.

4.

Registration Expenses.  All fees and expenses incident to the performance of or
compliance with this Agreement by Geo shall be borne by Geo whether or not any
Registrable Securities are sold pursuant to the Registration Statement.  The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (a) all registration and filing fees (including, without limitation,
fees and expenses (i) with respect to filings required to be made with any
Trading Market, and (ii) in compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
Geo in connection with Blue Sky qualifications or exemptions of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as requested by the Holders
)), (b) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses requested
by the Holders), (c) messenger, telephone and delivery expenses, and (d) fees
and expenses of all other Persons retained by Geo in connection with the
consummation of the transactions contemplated by this Agreement.

5.

Indemnification

(a)  Indemnification by Geo.  Geo shall indemnify and hold harmless each Holder,
the officers, directors, partners, members, agents, brokers (including brokers
who offer and sell Registrable Securities as principal as a result of a pledge
or any failure to perform under a margin call of Common Stock), investment
advisors and employees of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all against all losses, claims,
damages, liabilities and expenses (including reasonable attorney's fees and
disbursements) (such losses, claims, damages, liabilities and expenses,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent that (i) such untrue
statements or omissions are based upon information regarding such Holder
furnished to Geo by such Holder for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was provided for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3(c)(v)-(vii), the use by such Holder of an
outdated or defective Prospectus after Geo has notified such Holder in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of the Advice contemplated in Section 6(f) as well.

(b)  Indemnification by Holders.  In connection with the Registration Statement,
each Holder will furnish to Geo in writing such information and affidavits as
Geo reasonably requests in connection with any Registration Statement or
Prospectus and each Holder shall, severally and not jointly, indemnify and hold
harmless Geo, its directors, officers, agents and employees, each Person who
controls Geo (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses  arising out of any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading to the extent that such untrue statement
or omission is contained in any information so furnished by such Holder to Geo
for inclusion in such Registration Statement or such Prospectus.  Geo shall also
be entitled to receive indemnities from underwriters, selling brokers,
dealer--managers and similar securities industry professionals participating in
the distribution, to the same extent as provided above with respect to
information so furnished in writing by such Person for the inclusion in any
Prospectus or Registration Statement.

(c)  Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party).
 The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld), effect any settlement of any pending Proceeding in respect of which
any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Business Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d)  Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 Notwithstanding the provisions of this Section 5(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.

Miscellaneous

(a)  Remedies.  In the event of a breach by Geo or by a Holder of any of their
obligations under this Agreement, each Holder or Geo, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  Geo and each Holder agree that
monetary damages would not provide adequate compensation for any losses incurred
by reason of a breach by it of any of the provisions of this Agreement and
hereby further agrees that, in the event of any action for specific performance
in respect of such breach, it shall waive the defense that a remedy at law would
be adequate.

(b)  Amendments and Waivers.  Except as may otherwise be specifically set forth
herein, the provisions of this Agreement, including the provisions of this
sentence, may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given, unless the same shall
be in writing and signed by Geo and the Holders of at least a majority of the
then outstanding Registrable Securities.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

(c)  No Inconsistent Agreements.  Neither Geo nor any of its subsidiaries has
entered, as of the date hereof, nor shall Geo or any of its subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that would have the effect of materially impairing the rights granted
to any Holder pursuant to this Agreement or otherwise conflicts with the
provisions hereof.  Except as and to the extent specified in the applicable
schedule to the Merger Agreement, neither Geo nor any Subsidiary has previously
entered into  any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full.

(d)  Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(e)  Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from Geo of the occurrence
of any event of the kind described in Sections 3(c)(v), 3(c)(vi), or 3(c)(vii),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the “Advice”)
by Geo that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.  Geo may provide appropriate stop orders to enforce the
provisions of this paragraph.

(f)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number, or via e-mail at the e-mail address, as provided in writing by the party
receiving notice to the party giving notice, specified in this Section prior to
4:30 p.m. (Central Standard Time or Central Daylight Savings Time, as may be
applicable) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail to such facsimile number or e-mail address on a day that is not a
Business Day or later than 4:30 p.m. and earlier than 11:59 p.m. (Central
Standard Time or Central Daylight Savings Time, as may be applicable) on any
Business Day, (c) the Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth in the Merger Agreement.
 “Business Day” as used in this Agreement shall mean any day, excluding weekends
and holidays, on which banks in Texas are generally open for business.

(g)  Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Geo may not assign its rights or
obligations hereunder without the prior written consent of Holders of a majority
of the remaining, unsold Registrable Securities.  Each Holder may assign its
rights and obligations hereunder in the manner and to the extent permitted under
the Merger Agreement.

(h)  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement.
 In the event that any signature is delivered by facsimile or e-mail
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

(i)  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado, without regard to
conflicts of laws provisions.

(j)  Jurisdiction and Venue.  The parties irrevocably consent to the
jurisdiction of, and venue in, the courts of the State of Colorado and of any
federal court located in the county of Denver, Colorado in connection with any
action or proceeding arising out of or relating to this Agreement.

(k)  Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l)  Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, then, so long as the fundamental intent and purpose of
this Agreement will not be materially impaired, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

(m)  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.










[Signature Page Follows]





























IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




GEORESOURCES, INC.










By:___________________________

     Frank A. Lodzinski, President













THE SIGNATURE PAGES OF THE HOLDERS ARE ATTACHED HERETO AS ANNEX B








Annex A




Plan of Distribution

This Plan of Distribution (this “Plan”) is attached to and made part of that
certain Registration Rights Agreement, among the Holders and other parties
thereto.  Capitalized terms not defined in this Plan shall have the meanings set
forth in the Registration Rights Agreement.

The Holders may, from time to time, sell any or all of their shares of common
stock on any Trading Market on which the Registrable Securities are traded or in
private transactions.  These sales may be at fixed or negotiated prices.  The
Holders may use any one or more of the following methods when selling shares:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable Trading
Market;

·

privately negotiated transactions;

·

short sales;

·

broker-dealers may agree with the Holders to sell a specified number of such
shares at a stipulated price per share;

·

a combination of any such methods of sale; and

·

any other method permitted pursuant to applicable law.

The Holders may also sell shares under Rule 144 under the Securities Act, if
available, rather than under the Prospectus.

The Holders may also engage in short sales against the box, puts and calls and
other transactions in the Registrable Securities or derivatives of such
securities and may sell or deliver shares in connection with these trades.

Broker-dealers engaged by the any of the Holders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Holders (or, if any broker-dealer acts as agent for the
purchaser of shares, from the purchaser) in amounts to be negotiated.  The
Holders do not expect these commissions and discounts to exceed what is
customary in the types of transactions involved.  Any profits on the resale of
Registrable Securities by a broker-dealer acting as principal might be deemed to
be underwriting discounts or commissions under the Securities Act.  Discounts,
concessions, commissions and similar selling expenses, if any, attributable to
the sale of Registrable Securities will be borne by respective Holders.  The
Holders may agree to indemnify any agent, dealer or broker-dealer that
participates in transactions involving sales of Registrable Securities if
liabilities are imposed on that person under the Securities Act.

The respective Holders may from time to time pledge or grant a security interest
in some or all of the Registrable Securities owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Registrable Securities from time to time under the
Prospectus after Geo has filed an amendment to the prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of Holders to include the pledgee, transferee or other successors in interest as
Holders under the Prospectus.  

The Holders also may transfer any of the Registrable Securities in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of the Prospectus
and may sell Registrable Securities from time to time under the Prospectus after
Geo filed an amendment to the Prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of Holders
to include the pledgee, transferee or other successors in interest as Holders
under the Prospectus.

The Holders and any broker-dealers or agents that are involved in selling
Registrable Securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the Registrable Securities purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.  

Geo is required to pay all fees and expenses incident to the registration of the
Registrable Securities, including the fees and disbursements of counsel to the
Holders.  Geo has agreed to indemnify the Holders against certain losses,
claims, damages and liabilities, including liabilities under the Securities Act.

The Holders have advised Geo that they have not entered into any agreements,
understandings or arrangements with any underwriters or broker-dealers regarding
the sale of their Registrable Securities, nor is there an underwriter or
coordinating broker acting in connection with a proposed sale of Registrable
Securities by any Holder.  If Geo is notified by any Holder that any material
arrangement has been entered into with a broker-dealer for the sale of
Registrable Securities, if required, Geo will file a supplement to the
Prospectus.  Any Holders that use the Prospectus for any sale of any of the
Registrable Securities will be subject to the prospectus delivery requirements
of the Securities Act.  

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of Registrable Securities and activities of the Holders.





Annex B




IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the ___
day of ________ 2007.







Address:




_________________________________

__________________________________

Signature of Purchaser




_________________________________

__________________________________

Typed/Printed Name of Purchaser




Number of Shares covered by this Registration Rights Agreement

_____________________.




























